COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     GERARDO OGAZ,                                        §               No. 08-19-00137-CR

                                       Appellant,         §                  Appeal from the

     v.                                                   §            394th Judicial District Court

     THE STATE OF TEXAS,                                  §            of Culberson County, Texas

                                       Appellee.          §                    (TC# 1789)



                                                 OPINION

           Appellant, Gerardo Ogaz1, appeals his convictions of Intoxication Manslaughter (Count I)

with an affirmative finding of the special issue that Appellant used a deadly weapon, and failure

to stop and render assistance (Count II). See TEX.PENAL CODE ANN. §§ 49.08, 12.42(b) (defining

penalties for repeat and habitual felony offenders on trial); see also TRANSP.CODE ANN. § 550.021.

Counsel for Appellant filed a brief in compliance with Anders v. California, 386 U.S. 738, 744

(1967). Appellant filed a pro se brief asserting legal and factual insufficiency of the evidence,

challenges in proving the chain of custody, error in admitting several of the State’s exhibits and

undue delay, jury charge error on causation language and defining elements, and ineffective


1
    The record shows Appellant’s last name spelled as Ogas and Ogaz.
assistance of counsel. The State, thereafter, filed a response brief addressing Appellant’s pro se

appeal. We affirm.

                                   I. FACTUAL SUMMARY

       The State indicted Appellant for intoxication manslaughter and failure to stop and render

assistance. Both offenses included enhancement language alleging Appellant had two prior felony

offenses, and the intoxication manslaughter offense also alleged Appellant used a deadly weapon.

Appellant pleaded true to the two enhancements in the indictment. He opted for the jury to decide

his punishment.    The jury assessed Appellant’s punishment at fifty years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice with no fine for intoxication

manslaughter, and twenty-five years’ confinement with no fine for failure to stop and render

assistance. The trial court sentenced Appellant accordingly and directed that the sentences run

concurrently.

                  II. ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit, and filed a motion to withdraw as counsel. The brief

meets the requirements of Anders, 386 U.S. at 744, by presenting a professional evaluation of the

record demonstrating why, in effect, there are no arguable grounds to be advanced. See In re

Schulman, 252 S.W.3d 403, 406 n.9 (Tex.Crim.App. 2008) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.”); High v.

State, 573 S.W.2d 807 (Tex.Crim.App. [Panel Op.] 1978). Counsel has notified the Court in

writing that he has delivered a copy of counsel’s brief and the motion to withdraw to Appellant,


                                                2
and he has advised Appellant of his right to review the record, file a pro se brief, and to seek

discretionary review.2 Kelly v. State, 436 S.W.3d 313, 318-20 (Tex.Crim.App. 2014) (setting forth

duties of counsel). Trial counsel, on behalf of Appellant, timely filed a notice of appeal and motion

for the record to be at no cost.3 Appellant has filed a pro se brief.4

           The reviewing court has two choices when faced with both an Anders brief and a pro se

brief. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005). An appellate court may

determine either: (1) “that the appeal is wholly frivolous and issue an opinion explaining that it

has reviewed the record and finds no reversible error[;]” or (2) “that arguable grounds for appeal

exist and remand the cause to the trial court so that new counsel may be appointed to brief the

issues.” Id. This Count need not address the merits of the issues raised in Anders briefs or pro se

responses. Id.

           After carefully reviewing the record, counsel’s brief, Appellant’s pro se brief, and the

State’s response, we agree with counsel and conclude that the appeal is wholly frivolous. Further,

we find nothing in the record that might arguably support the appeal and find appointment of new

counsel to re-brief the appeal unnecessary.                       Cf. Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991) (en banc). We grant appellate counsel’s motion to withdraw in accordance

with Anders v. California.

                                                III. CONCLUSION

           We affirm the trial court’s judgment.



2
    Appellant acknowledged his right to file a pro se response and requested an extension for appellate records.
3
    Appellant also requested a copy of the records himself.
4
 This Court granted Appellant three extensions to file his pro se brief and denied Appellant’s pro se request for an
evidentiary hearing.
                                                              3
                                             JEFF ALLEY, Justice

June 18, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  4